Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 1 of 6 - Page ID#: 95




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
          Plaintiff,                              )     Criminal Action No. 5: 20-013-DCR
                                                  )
  V.                                              )
                                                  )
  GUADALUPE RAMOS,                                )        MEMORANDUM OPINION
                                                  )            AND ORDER
          Defendant.                              )

                                     ***   ***    ***   ***
       Defendant Guadalupe Ramos was indicted on January 16, 2020, on three charges: (1)

possession with intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine in violation of 21 U.S.C. § 841(a)(1); (2) possession

with intent to distribute 40 grams or more of a mixture or substance containing a detectable

amount fentanyl in violation of 21 U.S.C. § 841(a)(1); and (3) possession with intent to

distribute a mixture or substance containing a detectable amount marijuana in violation of 21

U.S.C. § 841(a)(1). [Record No. 5]

       United States Magistrate Judge Matthew A. Stinnett held a pretrial detention hearing

for the defendant on January 21, 2020. [Record No. 10] The United States presented evidence

during this hearing that “law enforcement located 1,668 grams of fentanyl pills (approximately

12,500 pills) that had been pressed into tablets to look like Percocet 30 milligram tablets” while

executing a search warrant of a property maintained by Ramos under an alias. [Record No.

15, p. 6]   Further, “[l]aw enforcement also located approximately 8 pounds of crystal

methamphetamine and approximately 55 pounds of marijuana.” Id. A separate search of


                                              -1-
Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 2 of 6 - Page ID#: 96




Ramos’ primary residence turned up another half-pound of crystal methamphetamine. Id.

Magistrate Judge Stinnett found that pretrial detention was appropriate under 18 U.S.C. § 3142

because there was clear and convincing evidence that Ramos posed an irremediable risk of

danger to the community. [Id. at pp. 8-9] Ramos subsequently entered a guilty plea on May

8, 2020, to all three counts charged in the Indictment. [Record No. 25] His sentencing hearing

is scheduled for August 21, 2020. [Record No. 26]

       The defendant now moves the Court to revisit the issue of his detention and set bond

because: (1) the risk of contracting COVID-19 is a “compelling reason” for his release given

his preexisting health conditions (asthma and nasal infections); and (2) “information exists that

was not known to [him] at the time of the hearing and that has a material bearing on the issue

whether there are conditions of release that will reasonably assure the appearance of such

person as required and the safety of any other person and the community.” [Id. at p. 4 (citing

18 U.S.C. § 3142(f)(2), (i)).] The defendant asserts that he is not a flight risk under the factors

outlined in § 3142(g) and “clearly” overcomes the presumption that he poses a danger to the

community under the statute because his offenses were non-violent, he no longer possesses the

means to acquire the substances that led to his initial detention and convictions, he will live

with his girlfriend and children, and “his ties to the community . . . insure that he would do

nothing more to harm his community.” [Id. at pp. 2, 6-7] He seeks bond and release from

detention pending sentencing and requests a hearing on the matter.

       Magistrate Judge Stinnett appropriately determined that the defendant should be

detained pending trial under § 3142, but Ramos is incorrect to believe that this statute continues

to govern his detention. Instead, he faces a higher burden under 18 U.S.C. §§ 3143 (“Release

or detention of a defendant pending sentence or appeal”) and 3145 (“Review and appeal of a
                                               -2-
Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 3 of 6 - Page ID#: 97




release or detention order”).     Section 3143(a)(2) requires presentencing detention of a

defendant convicted of, inter alia, “an offense for which a maximum term of imprisonment of

ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. § 801 et seq.) . . .

.” 18 U.S.C. §§ 3142(f)(1)(C) and 3143(a)(2). There are narrow exceptions to this rule of

detention when:

       (A)
              (i) the judicial officer finds there is a substantial likelihood that a motion
       for acquittal or new trial will be granted; or
              (ii)an attorney for the Government has recommended that no sentence of
       imprisonment be imposed on the person; and

       (B) the judicial officer finds by clear and convincing evidence that the person is
       not likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2). Section 3145(c) permits a district court to release a defendant subject

to detention under § 3143(a)(2) “if it is ‘clearly shown,’ among other things, that there are

‘exceptional reasons’ why his detention is inappropriate.” United States v. Christman, 596

F.3d 870, 870-71 (6th Cir. 2010); see also United States v. Cook, 42 F. App’x 803, 804 (6th

Cir. 2002). These “other things” include whether the defendant poses a flight risk or remains

a danger to the community. See United States v. Christman, 712 F. Supp. 651, 654 (E.D. Ky.

2010) (citing 18 U.S.C. §§ 3143(a)(1) and 3145(c)). “[B]efore the Court can proceed to the

exceptional reasons analysis, clear and convincing evidence must support a finding that the

defendant is not likely to flee or pose a danger if released.” Id. (citing 18 U.S.C. §§ 3143(a)(1)

and 3145(c)).

       Here, Ramos is subject to mandatory detention under § 3143(a)(2). The quantity of

controlled substance involved in his methamphetamine-related conviction (500 grams or more)

entails a maximum statutory sentence of life imprisonment, and the quantity involved in his

                                               -3-
Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 4 of 6 - Page ID#: 98




fentanyl-related conviction (40 grams or more) carries a statutory maximum of 40 years’

imprisonment.     21 U.S.C. § 841(b)(1)(A)(vii), (B)(vi).        The United States has not

recommended that no sentence of imprisonment should be imposed, and there is no likelihood

that a motion for acquittal or a new trial will be granted. 18 U.S.C. § 3143(a)(2)(A).

       While Ramos is required to demonstrate that he is not a flight risk and does not pose a

danger to the community to initially avoid detention pending sentencing under § 3143(a)(2)(B)

or obtain relief from an order providing for post-plea detention under § 3145(c), he has failed

to carry his burden. He pleaded guilty to charges that he intended to distribute extremely large

quantities of controlled substances. And testimony from his prior detention hearing indicates

that he possessed 55 pounds of marijuana and 8.5 pounds of crystal methamphetamine.

Perhaps most concerning, there is evidence that he possessed approximately 12,500 pills

containing fentanyl that were disguised to look like Percocet.        His motion offers only

conclusory statements that he now lacks the means to acquire such drugs.

       Additionally, Ramos claims that “ties to the community” and living with his girlfriend

and children weigh in favor of release even though he lived with them in the same community

when he committed the instant offenses. [See Record No. 12] In other words, Ramos suggests

that the same living circumstances that were amenable to dealing in high quantities of

controlled substances now mitigate his risk. The Court flatly rejects this argument and finds

that these circumstances weigh toward continued incarceration due to danger to the

community.

       Finally, Ramos’ argument that he is not dangerous because the offenses he committed

were nonviolent is completely unpersuasive. “Drug trafficking is a serious offense that, in

itself, poses a danger to the community.” United States v. Stone, 608 F.3d 939, n. 1 (6th Cir.
                                             -4-
Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 5 of 6 - Page ID#: 99




2010) (referencing United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (“[t]he risk of

continued narcotic trafficking on bail constitutes a risk to the community”)). And common-

sense dictates that possessing with intent to distribute such large quantities of potentially lethal

drugs (some of which were disguised as other drugs) is dangerous activity. Additionally,

courts routinely consider whether offenses involve controlled substances when weighing the

danger defendants pose to their communities. See 18 U.S.C. § 3142(g)(1).

       In summary, Ramos has failed to show by clear and convincing evidence that he is not

a danger to the community. Instead, the evidence plainly indicates the opposite. Therefore,

his motion for bond will be denied.

       But even if Ramos had carried his burden on this point, he has failed to articulate an

“exceptional reason” for release pending sentencing. The defendant does not allege that he

has contracted COVID-19. Instead, he claims that he may contract COVID-19 and believes

that it poses an increased risk to his health due to his asthma and nasal infections. [Record

No. 27, pp. 3-4] But the chance that the defendant could contract COVID-19 and suffer related

health complications is not an exceptional reason for the purposes of release pending

sentencing. United States v. Johnson, No. 1:19CR646, 2020 WL 2610737, at *2 (N.D. Ohio

May 22, 2020) (“And while the Court agrees that COVID-19 is ‘exceptional’ in the normal

sense of the word, it does not justify releasing Defendant pending his Sentencing. Defendant

does not allege he contracted COVID-19. Rather, he speculates he will contract the virus. But

exceptional reasons based on probability, conjecture, intuition or speculation do not justify




                                               -5-
Case: 5:20-cr-00013-DCR-MAS Doc #: 28 Filed: 06/02/20 Page: 6 of 6 - Page ID#: 100




 release.”) (citing Christman, 712 F. Supp. 2d at 654). Thus, even if he could make the requisite

 showing regarding danger to the community, his motion must be denied.1

        Accordingly, it is hereby

        ORDERED as follows:

        1.      Defendant Guadalupe Ramos’ motion requesting bond pending sentencing

 [Record No. 27] is DENIED.

        2.      Because Ramos is clearly not entitled to relief, his request for another detention

 hearing is DENIED.

        Dated: June 2, 2020.




 1
         Ramos also argues that release is justified because several district courts have granted
 sentence modifications under 18 U.S.C. § 3582(c)(1)(A)(i) on the grounds that the COVID-19
 outbreak constitutes an “extraordinary and compelling reason” justifying release for the
 purposes of that statute. [Record No. 27, pp. 5-6] The relevancy of this point is not entirely
 clear because such relief is sought by prisoners who, unlike Ramos, have already served part
 (often times a majority) of their respective sentences. But to the extent it is relevant, it tends
 to weigh against granting bond pending sentencing because this Court has rejected the idea
 that coronavirus concerns constitute an “extraordinary and compelling reason” for release from
 custody, even when they are considered alongside other preexisting health conditions. E.g.,
 United States v. Prater, No. 7:15-11-DCR-3, 2020 WL 2616120, at *2 (E.D. Ky. May 22,
 2020); United States v. Singleton, No. 5: 13-8-KKC, 2020 WL 2319694, at *2 (E.D. Ky. May
 11, 2020).
                                               -6-
